Title: From John Adams to Samuel Dexter, 14 July 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy July 14th 1800

Inclosed is a letter from Joseph Coffin Boyd, dated Portland July 8th: You may know this Gentleman, better than I do. The papers inclosed in it, recommend Aaron Dwinel for Captain, Samuel Swett, for 1st lieutenant, John Quincy Keith for second lieut. & Zadock Dean for Cornet. If you see no objection to the acceptance of this troop of Volunteers, as I do not, you may send commissions to the officers
With great regard I am Sir your humble servant
